Title: From Thomas Jefferson to James Madison, 26 March 1801
From: Jefferson, Thomas
To: Madison, James



Th: J. to J.M.
Washington Mar. 26. 1801.

I am still here. three refusals of the Naval Secretaryship have been recieved, and I am afraid of recieving a 4th. this evening from mr Jones of Phila. in that case Genl. Smith has agreed to take it pro tempore, so as to give me time; and I hope the moment it is in either his or Jones’s hands, to get away; but this may be yet three four or five days. Lincoln is doing the duties of your office. he & Dearborn will remain here. health, respect & affectionate attachment.
